SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1011
CA 14-00269
PRESENT: CENTRA, J.P., FAHEY, WHALEN, AND DEJOSEPH, JJ.


HAMILTON EQUITY GROUP, LLC, AS ASSIGNEE OF HSBC
BANK USA, NATIONAL ASSOCIATION,
PLAINTIFF-RESPONDENT,

                     V                                             ORDER

BRIAN KUMAHOR, INDIVIDUALLY AND DOING BUSINESS
AS BKUMAHOR CONSULTING, DEFENDANT-APPELLANT,
ET AL., DEFENDANTS.


LAW OFFICES OF JASON A. SHEAR, LACKAWANNA (JASON A. SHEAR OF COUNSEL),
FOR DEFENDANT-APPELLANT.

RUPP, BAASE, PFALZGRAF, CUNNINGHAM & COPPOLA LLC, BUFFALO (ERIN L.
CODY OF COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered April 26, 2013. The order, inter alia, granted
the motion of plaintiff for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:   November 14, 2014                      Frances E. Cafarell
                                                  Clerk of the Court